FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30355

               Plaintiff - Appellee,             D.C. No. 1:11-cr-30004-PA

  v.
                                                 MEMORANDUM *
JOHN AINERD DOUGAL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       John Ainerd Dougal appeals from the district court’s judgment and

challenges the 260-month sentence imposed following his guilty-plea conviction

for using a minor to produce a visual depiction of sexually explicit conduct, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 2 and 2251(a). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Dougal contends that the district court procedurally erred by failing to

explain the sentence adequately, to address Dougal’s comparative culpability, and

to respond to evidence that Dougal represented a low recidivism risk. We review

for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010), and conclude that the court did not err. The court listened to Dougal’s

mitigation evidence, considered the differences between Dougal and his

codefendant, and sufficiently explained the reasons for imposing the sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (“The district

court need not tick off each of the § 3553(a) factors to show that it has considered

them.”).

      Dougal also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Dougal’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including the need to punish and to promote

respect for the law. See id.

      AFFIRMED.


                                          2                                      11-30355